DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 8/10/2021, with respect to the rejection(s) of claims 1-5, 7-14 and 16-20 under 35 USC §102(a)(2) as being anticipated by McBride U.S. Patent 10,839,332, and claims 6 and 15 under 35 USC §103 as being unpatentable over the McBride ‘332 patent in view of Lepkofker, U.S. Patent Publication 2005/0071296 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, first rejection all claims under 112 as new matter, and second in view of newly applied reference Crisp (US 2014/0104656 A1) to address the new limitations.

As to claim 1 and 18, Crisp makes obvious that the processor receives a part number corresponding to a generic product to build (“UPC code” in Crisp), or that the graphic also illustrates one of the generic product (“ELECTRONIC TEMPLATES” in Crisp) and the customized product received, or that the characteristic also relates to an arrangement of the labels on the one of the generic product, or that the processor also updates the graphic of the generic product (“previews of DATA GROUPS”).   Similarly, as to claim 10, Crisp makes obvious the method also includes selecting one of a generic product to build (“UPC code” in Crisp), the generic product being selected by part number, or that the graphic also illustrates the selected one of the generic product (“ELECTRONIC TEMPLATES” in Crisp), or that the parameter also defines a characteristic of an arrangement of the labels on the one of the generic product or updating the graphic for… one of the generic product (“previews of DATA GROUPS”).   Crisp discloses that it is known, in the context of a “method provides the user with an option of creating custom sized and printed labels” (see Abstract) as well as signs to use a part number corresponding to a generic product to build, as well as illustrating and updating the graphic of the generic product based on the arrangement and parameters added, and teaches that this is beneficial as “to make available an AD PRODUCT and method that allows users thereof to instantly create a custom (printed), professional, durable and/or weather/water proof AD SIGN made immediately available for use; wherein some invention embodiments, said custom printed information includes system linked contact information, making available powerful and helpful services when contacted.”.  See especially figures 5G-1 through 5G-3 and the specification corresponding to those figures.  See especially paragraph 0017, which teaches that:
[0017] FIGS. 5G-1 through 5G-3 depict a process where a USER first enters (looks-up) a SIGN related UPC code to a system via a webpage form (as shown in FIG. 5G-1), next being presented with said SIGN related ELECTRONIC TEMPLATES in which to select from (as shown in FIG. 5G-2), next entering phone numbers to webpage form (as shown in FIG. 5G-3), followed by submitting the form in order to print said phone number to available LABEL STOCK for application to a SIGN (as shown in FIG. 50C)

See also paragraph 0039, which teaches that:
 [0039] FIGS. 5G-1 thru 5G-3 show a webpage screenshot similar to one that might be seen by USER 500 during the FIG. 8 set-up process, wherein FIG. 5G-1 a USER would enter a qualifying SIGN related UPC CODE; and wherein FIG. 5G-2, a USER would then select an ELECTRONIC TEMPLATE; and wherein FIG. 5G-3, the USER would then enter the phone numbers to ELECTRONIC TEMPLATE, next submitting to print the LABEL STOCK, where then preferably a preview of the DATA GROUPS to be printed would be made available for the USER to approve, followed by printing said DATA 

These disclosures would make obvious the new features of claims 1, 10 and 18, as stated below.

Claim Objections
Claim 10 is objected to because of the following informalities:  the word “the” is duplicated in line 3 (see line 3, reciting “and the the customized product”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2-6, 8, 10, 12-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
None of these sections of the originally filed specification recites any concept that appears to support “a part number corresponding to a generic product to build”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 


Claim(s) 1, 3-5, 8, 10, 12-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by McBride (US 10,839,332 B1) and Crisp (US 2014/0104656 A1).
As to claim 1, McBride discloses a system for building labels (see title, reciting “Image-customized labels adapted for bearing computer-based, generic, value-bearing items, and systems and methods for providing image-customized labels”), the system comprising a processor executing a program stored in a non-transient medium (see claim 1, reciting “a computer system comprising one or more physical processors programmed to execute computer program instructions”) to: 
receive:
a selection of a customized product to build, the customized product being selected from a group including rolls and sheets See column 11, lines 63-67, disclosing rolls as a parameter, and teaching that “Completion display 70 would further provide an exemplary roll order indicator 74 which a user would check (by clicking) to indicate that image-customized labels would be ordered in rolls.”  See also column 4, lines 6-9, teaching “In further variation exemplary embodiments, image-customized labels will be transmitted to the ordering user or the designated receiving user, as the case may be, on rolls of labels.”  McBride also teaches that 
produce a graphic for display to a screen, the graphic illustrating one of the customized product received; (see column 10, lines 4-18, disclosing “Returning to the exemplary user interface "My Image Gallery" option display 56 depicted in FIG. 3, the user could then click the "Select" option, e.g., "Select" 53-1b, corresponding to one of the images, e.g., image 53-1a, 
receive a first parameter defining a characteristic of an arrangement of labels of the customized product illustrated (for possible parameters, see, for example, column 8, line 5, disclosing a parameter such as “a mock serial number”; see also column 8, line 41-43, disclosing photo images as a possible parameter; see column 10, lines 4-18, disclosing selecting an image as a parameter; see column 10, lines 23-33 disclosing zoom in and zoom out as a parameter; column 10, lines 34-45, disclosing image rotation; see column 10, lines 46-64, disclosing border shapes and frames; see column 10, line 65  to column 11, disclosing border color); and 
update the graphic of the customized product to illustrate the arrangement of labels consistent with the first parameter (for example, for the parameter of border color,  see column 11, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the color indication field 30a, from which the user could select, such as by clicking, highlighting, or other means, a particular border color option.  The selected border color option would appear in the display border option field 29a and would be used by the exemplary embodiment to present a 
With respect to parameter, McBride discloses a number of additional parameters.  Some examples are disclosed in Column 8-10, which discloses an image as a parameter and a graphic update for that parameter.  Column 10, lines 23-33 discloses zoom in and zoom out as a parameter; Columns 10, lines 34-45 discloses a rotation as parameter and graphic update; column 10, lines 46-64 discloses a border indication and shape parameter and a graphic update; and column 10, line 65 to column 11, line 13 discloses a border color parameter and graphic update.  Any of these parameters disclosed in McBride could read on either the first parameter.

McBride, however, does not disclose the processor receives a part number corresponding to a generic product to build, or that the graphic also illustrates one of the generic product and the customized product received, or that the characteristic also relates to an arrangement of the labels on the one of the generic product, or that the processor also updates the graphic of the generic product.  
However, Crisp makes obvious that the processor receives a part number corresponding to a generic product to build (“UPC code” in Crisp), or that the graphic also illustrates one of the generic product (“ELECTRONIC TEMPLATES” in Crisp) and the customized product received, or that the characteristic also relates to an arrangement of the labels on the one of the generic product, or that the processor also updates the graphic of the generic product (“previews of DATA GROUPS”).   Crisp discloses that it is known, in the context of a “method provides the user with an option of creating custom sized and printed labels” (see Abstract) as well as signs to 
[0017] FIGS. 5G-1 through 5G-3 depict a process where a USER first enters (looks-up) a SIGN related UPC code to a system via a webpage form (as shown in FIG. 5G-1), next being presented with said SIGN related ELECTRONIC TEMPLATES in which to select from (as shown in FIG. 5G-2), next entering phone numbers to webpage form (as shown in FIG. 5G-3), followed by submitting the form in order to print said phone number to available LABEL STOCK for application to a SIGN (as shown in FIG. 50C)

See also paragraph 0039, which teaches that:
 [0039] FIGS. 5G-1 thru 5G-3 show a webpage screenshot similar to one that might be seen by USER 500 during the FIG. 8 set-up process, wherein FIG. 5G-1 a USER would enter a qualifying SIGN related UPC CODE; and wherein FIG. 5G-2, a USER would then select an ELECTRONIC TEMPLATE; and wherein FIG. 5G-3, the USER would then enter the phone numbers to ELECTRONIC TEMPLATE, next submitting to print the LABEL STOCK, where then preferably a preview of the DATA GROUPS to be printed would be made available for the USER to approve, followed by printing said DATA GROUPS to said LABEL STOCK (as similarly shown in FIGS. 5B, 5C and 5D).  Methods of looking up and providing information for print through ELECTRONIC TEMPLATES should be considered non-limiting and can be achieved using any number of methods and user/system interfaces, for example the ELECTRONIC TEMPLATE could be a print ready PDF document with/without customizable forms/fields.  Methods similar to those depicted in FIGS. 5G-1-5G-3 could also apply to processes as described in FIGS. 3-4, 9-10, 16-17.

a part number corresponding to a generic product to build, and that the graphic also illustrates one of the generic product and the customized product received, and that the characteristic also relates to an arrangement of the labels on the one of the generic product, and that the processor also updates the graphic of the generic product as taught by Crisp in order to make the product available for use, to enable custom, profession, durable and/or weather/water proof products and in order to include user provided information such as contact information.

As to claim 3, McBride as modified by Crisp (which makes obvious the use of generic products) discloses wherein the program stored in the non-transient medium is adapted to receive a selection of a printer having a predetermined configuration for the customized product to build, the predetermined configuration including a minimum or maximum dimension (called a footprint in McBride) for the labels.  See column 5, lines 15-24, disclosing “The print rendering of the image-customized labels is contemplated as being performed in the exemplary embodiment at a centralized printer.  However, it would be possible in alternative embodiments to facilitate polychromatic printing of image-customized labels at user-client-controlled printers without departing from the spirit of the present invention.”  See also column 13, line 56 to column 14, line 5, disclosing “In the exemplary embodiment and the alternative exemplary multi-image order embodiment, each sheet of labels would comprise three columns and eight rows of labels.  However, it will be understood by someone with ordinary skill in the art that the description herein of sheets of labels comprising a certain number of rows and columns is illustrative and non-limiting.  In some further alternative embodiments, an interactive display of a number of 

As to claim 4, McBride discloses the first parameter comprises a measurement with respect to the arrangement of labels.  See column 13, disclosing that “Each "footprint" would show a mock display of a certain size and format of a label and a sheet layout of those labels.  “

As to claim 5, McBride discloses that the first parameter comprises a shape or color with respect to the arrangement of labels.  See column 10, lines 46-64, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the color indication field 30a, from which the user could select, such as by clicking, highlighting, or other means, a particular border color option.  The selected border color option would appear in the display border option field 29a and would be used by the exemplary embodiment to present a border color of the corresponding border graphic around the image 24.  In FIG. 2A, because the border option of "none" is indicated in the border option field 29a, the border color indication field 30a is depicted as indicating "not available.”

As to claim 8, McBride and Crisp (which makes obvious starting with a generic product via an UPC code) discloses the processor executing to communicate with an industrial machine (in McBride, a printer) for building the one of the generic product and the customized product illustrating the arrangement of labels consistent with the first parameter.  See column 5, line 17-24, disclosing “The print rendering of the image-customized labels is contemplated as being performed in the exemplary embodiment at a centralized printer.  However, it would be possible in alternative embodiments to facilitate polychromatic printing of image-customized labels at user-client-controlled printers without departing from the spirit of the present invention.”  See also column 5, lines 56-58, disclosing “In addition, each client, e.g., client 10a, may have access to a printer, such as, for example, printer 16a.”

As to claim 10, McBride discloses a method for building labels (see title, reciting “Image-customized labels adapted for bearing computer-based, generic, value-bearing items, and systems and methods for providing image-customized labels”), comprising: 
selecting one of a customized product to build, the customized product being selected from a group including rolls and sheets See column 11, lines 63-67, disclosing rolls as a parameter, and teaching that “Completion display 70 would further provide an exemplary roll order indicator 74 which a user would check (by clicking) to indicate that image-customized labels would be ordered in rolls.”  See also column 4, lines 6-9, teaching “In further variation exemplary embodiments, image-customized labels will be transmitted to the ordering user or the designated receiving user, as the case may be, on rolls of labels.”  McBride also teaches that sheets are an alternative, teaching in column 3, line 58 to column 4, line 2 that “In some 
producing a graphic for display to a screen, the graphic illustrating the customized product selected (see column 10, lines 4-18, disclosing “Returning to the exemplary user interface "My Image Gallery" option display 56 depicted in FIG. 3, the user could then click the "Select" option, e.g., "Select" 53-1b, corresponding to one of the images, e.g., image 53-1a, depicted in the exemplary user interface "My Image Gallery" option display 56.  The exemplary 
receiving a first parameter defining a characteristic of the arrangement of labels on the customized product illustrated (for possible parameters, see, for example, column 8, line 5, disclosing a parameter such as “a mock serial number”; see also column 8, line 41-43, disclosing photo images as a possible parameter; see column 10, lines 4-18, disclosing selecting an image as a parameter; see column 10, lines 23-33 disclosing zoom in and zoom out as a parameter; column 10, lines 34-45, disclosing image rotation; see column 10, lines 46-64, disclosing border shapes and frames; see column 10, line 65  to column 11, disclosing border color); and 
updating the graphic for display to the screen to illustrate the customized product including the characteristic of the arrangement of labels thereon (for example, for the parameter of border color,  see column 11, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the color indication field 30a, from which the user could select, such as by clicking, highlighting, or other means, a particular border color option.  The selected border color option would appear in the display border option field 29a and would be used by the exemplary embodiment to present a border color of the corresponding border graphic around the 
With respect to parameter, McBride discloses a number of additional parameters.  Some examples are disclosed in Column 8-10, which discloses an image as a parameter and a graphic update for that parameter.  Column 10, lines 23-33 discloses zoom in and zoom out as a parameter; Columns 10, lines 34-45 discloses a rotation as parameter and graphic update; column 10, lines 46-64 discloses a border indication and shape parameter and a graphic update; and column 10, line 65 to column 11, line 13 discloses a border color parameter and graphic update.  Any of these parameters disclosed in McBride could read on either the first parameter.

Although McBride discloses selecting a customized product to build, McBride does not disclose that the method also includes selecting one of a generic product to build, the generic product being selected by part number, or that the graphic also illustrates the selected one of the generic product, or that the parameter also defines a characteristic of an arrangement of the labels on the one of the generic product or updating the graphic for… one of the generic product.
However, Crisp makes obvious the method also includes selecting one of a generic product to build (“UPC code” in Crisp), the generic product being selected by part number, or that the graphic also illustrates the selected one of the generic product (“ELECTRONIC TEMPLATES” in Crisp), or that the parameter also defines a characteristic of an arrangement of the labels on the one of the generic product or updating the graphic for… one of the generic product (“previews of DATA GROUPS”).   Crisp discloses that it is known, in the context of a “method provides the user with an option of creating custom sized and printed labels” (see Abstract) as well as signs to use a part number corresponding to a generic product to build, as 
[0017] FIGS. 5G-1 through 5G-3 depict a process where a USER first enters (looks-up) a SIGN related UPC code to a system via a webpage form (as shown in FIG. 5G-1), next being presented with said SIGN related ELECTRONIC TEMPLATES in which to select from (as shown in FIG. 5G-2), next entering phone numbers to webpage form (as shown in FIG. 5G-3), followed by submitting the form in order to print said phone number to available LABEL STOCK for application to a SIGN (as shown in FIG. 50C)

See also paragraph 0039, which teaches that:
 [0039] FIGS. 5G-1 thru 5G-3 show a webpage screenshot similar to one that might be seen by USER 500 during the FIG. 8 set-up process, wherein FIG. 5G-1 a USER would enter a qualifying SIGN related UPC CODE; and wherein FIG. 5G-2, a USER would then select an ELECTRONIC TEMPLATE; and wherein FIG. 5G-3, the USER would then enter the phone numbers to ELECTRONIC TEMPLATE, next submitting to print the LABEL STOCK, where then preferably a preview of the DATA GROUPS to be printed would be made available for the USER to approve, followed by printing said DATA GROUPS to said LABEL STOCK (as similarly shown in FIGS. 5B, 5C and 5D).  Methods of looking up and providing information for print through ELECTRONIC TEMPLATES should be considered non-limiting and can be achieved using any number of methods and user/system interfaces, for example the ELECTRONIC TEMPLATE could be a print ready PDF document with/without customizable forms/fields.  Methods similar to those depicted in FIGS. 5G-1-5G-3 could also apply to processes as described in FIGS. 3-4, 9-10, 16-17.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the method also includes selecting one of a generic product to build, the generic product being selected by part number, or that the graphic also illustrates the selected one of the generic product, or that the parameter also defines a characteristic of an arrangement of the labels on the one of the generic product or updating the graphic for… one of the generic product as taught by Crisp in order to make the product available for use, to enable custom, profession, durable and/or weather/water proof products and in order to include user provided information such as contact information.

As to claim 12, McBride as modified by Crisp (which makes obvious the use of a generic product) discloses the additional step of receiving a selection of a printer having a predetermined configuration for the customized product to build, the predetermined configuration comprising a minimum or maximum dimension for the labels.  See column 5, lines 15-24, disclosing “The print rendering of the image-customized labels is contemplated as being performed in the exemplary embodiment at a centralized printer.  However, it would be possible in alternative embodiments to facilitate polychromatic printing of image-customized labels at user-client-controlled printers without departing from the spirit of the present invention.”  See also column 13, line 56 to column 14, line 5, disclosing “In the exemplary embodiment and the alternative exemplary multi-image order embodiment, each sheet of labels would comprise three columns and eight rows of labels.  However, it will be understood by someone with ordinary skill in the art that the description herein of sheets of labels comprising a certain number of rows and columns is illustrative and non-limiting.  In some further alternative embodiments, an interactive display of a number of different label sheet "footprints" could be presented, from which a user could select one "footprint" for an order.  Each "footprint" would show a mock display of a certain size and format of a label and a sheet layout of those labels.  Each "footprint" would be 

As to claim 13, McBride discloses that the first parameter corresponds to a measurement with respect to the arrangement of labels.  See column 13, disclosing that “Each "footprint" would show a mock display of a certain size and format of a label and a sheet layout of those labels.  “

As to claim 14, McBride discloses that the first parameter corresponds to a shape or color with respect to the arrangement of labels.  See column 10, lines 46-64, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the color indication field 30a, from which the user could select, such as by clicking, highlighting, or other means, a particular border color option.  The selected border color option would appear in the display border option field 29a and would be used by the exemplary embodiment to present a border color of the corresponding border graphic around the image 24.  In FIG. 2A, because the border option of "none" is indicated in the border option field 29a, the border color indication field 30a is depicted as indicating "not available.”




As to claim 18, McBride discloses a system for building labels (see title, reciting “Image-customized labels adapted for bearing computer-based, generic, value-bearing items, and systems and methods for providing image-customized labels”), the system comprising a computer executing a program stored in a non-transient medium (see claim 1, reciting “a computer system comprising one or more physical processors programmed to execute computer program instructions”) to: 
receive:
a selection of a customized product to build, the customized product being selected from a group including rolls and sheets See column 11, lines 63-67, disclosing rolls as a parameter, and teaching that “Completion display 70 would further provide an exemplary roll order indicator 74 which a user would check (by clicking) to indicate that image-customized labels would be ordered in rolls.”  See also column 4, lines 6-9, teaching “In further variation exemplary embodiments, image-customized labels will be transmitted to the ordering user or the 
produce a graphic for display to a screen, the graphic illustrating one of the customized product received; (see column 10, lines 4-18, disclosing “Returning to the exemplary user interface "My Image Gallery" option display 56 depicted in FIG. 3, the user could then click the 
display the graphic to a screen of the computer (see Figure 2A which shows an example screen display and the parameter inputs); 
receive a first parameter defining a characteristic of an arrangement of labels of the customized product illustrated (for possible parameters, see, for example, column 8, line 5, disclosing a parameter such as “a mock serial number”; see also column 8, line 41-43, disclosing photo images as a possible parameter; see column 10, lines 4-18, disclosing selecting an image as a parameter; see column 10, lines 23-33 disclosing zoom in and zoom out as a parameter; column 10, lines 34-45, disclosing image rotation; see column 10, lines 46-64, disclosing border shapes and frames; see column 10, line 65  to column 11, disclosing border color); and 
update the graphic of the customized product to illustrate the arrangement of labels consistent with the first parameter (for example, for the parameter of border color,  see column 11, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the 
With respect to parameter, McBride discloses a number of additional parameters.  Some examples are disclosed in Column 8-10, which discloses an image as a parameter and a graphic update for that parameter.  Column 10, lines 23-33 discloses zoom in and zoom out as a parameter; Columns 10, lines 34-45 discloses a rotation as parameter and graphic update; column 10, lines 46-64 discloses a border indication and shape parameter and a graphic update; and column 10, line 65 to column 11, line 13 discloses a border color parameter and graphic update.  Any of these parameters disclosed in McBride could read on either the first parameter.

McBride, however, does not disclose the processor receives a part number corresponding to a generic product to build, or that the graphic also illustrates one of the generic product and the customized product received, or that the characteristic also relates to an arrangement of the labels on the one of the generic product, or that the processor also updates the graphic of the generic product.  
However, Crisp makes obvious that the processor receives a part number corresponding to a generic product to build (“UPC code” in Crisp), or that the graphic also illustrates one of the generic product (“ELECTRONIC TEMPLATES” in Crisp) and the customized product received, or that the characteristic also relates to an arrangement of the labels on the one of the generic product, or that the processor also updates the graphic of the generic product (“previews of DATA GROUPS”).   Crisp discloses that it is known, in the context of a “method provides the user with an option of creating custom sized and printed labels” (see Abstract) as well as signs to use a part number corresponding to a generic product to build, as well as illustrating and updating the graphic of the generic product based on the arrangement and parameters added, and teaches that this is beneficial as “to make available an AD PRODUCT and method that allows users thereof to instantly create a custom (printed), professional, durable and/or weather/water proof AD SIGN made immediately available for use; wherein some invention embodiments, said custom printed information includes system linked contact information, making available powerful and helpful services when contacted.”.  See especially figures 5G-1 through 5G-3 and the specification corresponding to those figures.  See especially paragraph 0017, which teaches that:
[0017] FIGS. 5G-1 through 5G-3 depict a process where a USER first enters (looks-up) a SIGN related UPC code to a system via a webpage form (as shown in FIG. 5G-1), next being presented with said SIGN related ELECTRONIC TEMPLATES in which to select from (as shown in FIG. 5G-2), next entering phone numbers to webpage form (as shown in FIG. 5G-3), followed by submitting the form in order to print said phone number to available LABEL STOCK for application to a SIGN (as shown in FIG. 50C)

See also paragraph 0039, which teaches that:
 [0039] FIGS. 5G-1 thru 5G-3 show a webpage screenshot similar to one that might be seen by USER 500 during the FIG. 8 set-up process, wherein FIG. 5G-1 a USER would enter a qualifying SIGN related UPC CODE; and wherein FIG. 5G-2, a USER would then select an ELECTRONIC TEMPLATE; and wherein FIG. 5G-3, the USER would then enter the phone numbers to ELECTRONIC TEMPLATE, next submitting to print the LABEL STOCK, where then preferably a preview of the DATA GROUPS to be printed would be made available for the USER to approve, followed by printing said DATA GROUPS to said LABEL STOCK (as similarly shown in FIGS. 5B, 5C and 5D).  Methods of looking up and providing information for print through ELECTRONIC TEMPLATES should be considered non-limiting and can be achieved using any number of methods and user/system interfaces, for example 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the processor receives a part number corresponding to a generic product to build, and that the graphic also illustrates one of the generic product and the customized product received, and that the characteristic also relates to an arrangement of the labels on the one of the generic product, and that the processor also updates the graphic of the generic product as taught by Crisp in order to make the product available for use, to enable custom, profession, durable and/or weather/water proof products and in order to include user provided information such as contact information.

As to claim 20, McBride discloses that the computer executing to communicate with an industrial machine for building the one of the generic product and the customized product including the characteristic of the arrangement of labels thereon.  See column 5, line 17-24, disclosing “The print rendering of the image-customized labels is contemplated as being performed in the exemplary embodiment at a centralized printer.  However, it would be possible in alternative embodiments to facilitate polychromatic printing of image-customized labels at user-client-controlled printers without departing from the spirit of the present invention.”  See also column 5, lines 56-58, disclosing “In addition, each client, e.g., client 10a, may have access to a printer, such as, for example, printer 16a.”


Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 10,839,332 B1) and  Crisp (US 2014/0104656 A1) as applied to claims 1, 3-5, 8, 10, 12-14, 17-18 and 20 above, and further in view of Lepkofker (US 20050071296 A1).

As to claim 6, McBride does not disclose that the first parameter comprises selection of a type of material for the labels.  
However, McBride does disclose that a material is used, and the general specifications of such a material.  See “For example, in the exemplary embodiment, the exemplary default label stock will be fifty-four pound (54#) white semi-gloss label stock; the default label stock will have a permanent adhesive that meets USPS postage label specifications that require that the label, once applied, cannot be removed from the medium to which it has been applied after forty-eight (48) hours of the label having been applied without tearing either the label or the medium.”
However, Lepkofker discloses a parameter corresponding to selection of a type of material for the labels, such as either “standard postal label” or “internet computer-generated counterparts”.  See paragraph 0012, disclosing material alternatives for the stamps, teaching that “The stamps can be discrete self-adhesive stamps or can be pre-printed on envelope stock.  In order to avoid the problems involved with major changes in postal operations and rules, the commemorative stamp can be part of an almost standard postal label as produced by postal meter machines or their internet computer-generated counterparts.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a parameter corresponding to selection of a type of material for the labels as taught by Lepkofker in order to enable the use of either an almost 

As to claim 15, McBride does not disclose that the first parameter corresponds to selection of a type of material for the labels. 
However, McBride does disclose that a material is used, and the general specifications of such a material.  “For example, in the exemplary embodiment, the exemplary default label stock will be fifty-four pound (54#) white semi-gloss label stock; the default label stock will have a permanent adhesive that meets USPS postage label specifications that require that the label, once applied, cannot be removed from the medium to which it has been applied after forty-eight (48) hours of the label having been applied without tearing either the label or the medium.”
However, Lepkofker discloses a parameter corresponding to selection of a type of material for the labels, such as either “standard postal label” or “internet computer-generated counterparts”.  See paragraph 0012, disclosing material alternatives for the stamps, teaching that “The stamps can be discrete self-adhesive stamps or can be pre-printed on envelope stock.  In order to avoid the problems involved with major changes in postal operations and rules, the commemorative stamp can be part of an almost standard postal label as produced by postal meter machines or their internet computer-generated counterparts.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a parameter corresponding to selection of a type of material for the labels as taught by Lepkofker in order to enable the use of either an almost standard postal label as produced by postal meter machines or their internet computer-generated counterparts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK